DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-24, drawn to a deployable radiator system, classified in F28D2021/0021.
II. Claims 25-29, drawn to a heat pipe, classified in F28D15/04.
III. Claims 30-34, drawn to a method of deploying a radiator, classified in F28F2013/006.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect.  Specifically, Invention I is directed towards a thermally conductive bendable hinge, while Invention II is directed towards a heat pipe formed form layers.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product of Invention II is a heat pipe and the method of operating of Invention III is for deploying a radiator with thermally conductive hinges with no mention of a heat pipe.
 Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the the product as claimed can be used in a materially different process of using that product.  Specifically, the product of Invention I can be stationary and not required to be deployed, whereas the process of Invention III requires deploying the radiator.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


This application contains claims directed to the following patentably distinct species:
System Species (Select One):
Species S1, as embodied in Figure 1A, drawn to a radiator and hinge;
Species S2, as embodied in Figure 1B, drawn to a flat heat pipe with strain energy component and radiators;
Species S3, as embodied in Figure 1C, drawn to a radiator with hinges, flat heat pipes, and heat source;
Species S4, as embodied in Figure 1D, drawn to a radiator, hinge, and thermal switch;
Species S5, as embodied in Figure 2A, drawn to a graphite sheet radiator, embedded flat heat pipe, hinge, and integrated heat pipe;
Species S6, as embodied in Figure 2B, drawn to a circular deployable radiator with central shaft heat pipe and aligned heat source;
Species S7, as embodied in Figure 7A, drawn to a flat heat pipe perpendicularly coupled to a heat source;
Species S8, as embodied in Figure 7B-D, drawn to an embedded heat pipe coupled via a thermal hinge to a flat heat pipe perpendicularly coupled to a heat source;
Species S9, as embodied in Figure 8A, drawn to an embedded heat pipe coupled with a hinge to a heat source;
Species S10, as embodied in Figure 8B-C, drawn to a radiator coupled to a heat source via thermal switch and heat strap;


Graphite Sheet and Heat Pipe Species (Select One):
Species G1, as embodied in Figure 5A first top figure, drawn to a single polymer encapsulant pyrolytic graphite sheet;
Species G2, as embodied in Figure 5A second figure, drawn to a stacked pyrolytic graphite sheets;
Species G3, as embodied in Figure 5A third figure, drawn to pyrolytic graphite sheets with bonding layers;
Species G4, as embodied in Figure 5A fourth figure, drawn to a pyrolytic graphite sheets with outer layer of kapton film;
Species G5, as embodied in Figure 5A bottom fifth figure, drawn to pyrolytic graphite sheets in a radiation design;
Species G6, as embodied in Figure 5B top figure, drawn to pyrolytic graphite sheets with bonding layers and embedded heat pipe;
Species G7, as embodied in Figure 5B middle figure, drawn to pyrolytic graphite sheets with outer layer and coupled heat pipe;
Species G8, as embodied in Figure 5B bottom figure, drawn to conforming pyrolytic graphite sheets around internal heat pipe;

Thermal Switch Species (Select One):
Species T1, as embodied in Figure 9A, drawn to a phase change material switch;
Species T2, as embodied in Figure 9B, drawn to a bi-metallic switch;
Species T3, as embodied in Figure 9C, drawn to a P-N junction switch;
Species T4, as embodied in Figure 9D, drawn to a piezo-electric diaphragm switch;

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAVIS RUBY/Primary Examiner, Art Unit 3763